 Case 2:21-cv-11820-GCS-DRG ECF No. 4, PageID.24 Filed 08/11/21 Page 1 of 8




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

TIMOTHY TERREL JONES,

           Petitioner,             Case No. 2:21-CV-11820
                                   HON. GEORGE CARAM STEEH
     v.

KRIS TASKILA,

         Respondent.
_________________________/

      OPINION AND ORDER (1) SUMMARILY DISMISSING THE
      PETITION FOR A WRIT OF HABEAS CORPUS WITHOUT
        PREJUDICE, AND (2) DENYING A CERTIFICATE OF
   APPEALABILITY AND LEAVE TO APPEAL IN FORMA PAUPERIS

     Timothy Terrel Jones, (“petitioner”), confined at the Baraga

Correctional Facility in Baraga, Michigan, seeks the issuance of a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. In his pro se application,

petitioner challenges his conviction for two counts of aggravated stalking.

For the reasons stated below, the petition for a writ of habeas corpus is

SUMMARILY DISMISSED WITHOUT PREJUDICE.

                         I. FACTUAL BACKGROUND

     Petitioner was convicted by juries in two separate cases in the Wayne

County Circuit Court. The cases involved the same victim.




                                     -1-
    Case 2:21-cv-11820-GCS-DRG ECF No. 4, PageID.25 Filed 08/11/21 Page 2 of 8




        Petitioner’s convictions were affirmed in a consolidated appeal of

right. People v. Jones, No. 344198, 344509, 2019 WL 7196917 (Mich. Ct.

App. Dec. 26, 2019), lv. den., 505 Mich. 1042, 941 N.W.2d 646 (2020).

        On June 15, 2020, petitioner filed a post-conviction motion for relief

from judgment in both of his circuit court cases. On April 27, 2021, the trial

court denied the motions in a consolidated opinion. People v. Jones, Nos.

17-008365-01-FH, 17-008367-01-FH (Wayne Cty. Cir. Ct. Apr. 27, 2021). 1

        Petitioner filed a petition for writ of habeas corpus, which was

dismissed without prejudice, because petitioner had failed to exhaust his

state court remedies. Jones v. Taskila, No. 20-CV-11476, 2021 WL

2351099 (E.D. Mich. June 9, 2021).

        On July 23, 2021, petitioner filed this petition for a writ of habeas

corpus with this Court.2 Petitioner seeks a writ of habeas corpus on three

grounds: (1) ineffective assistance of counsel, blind draw for a new judge,



1
  The Court obtained some of this information from the Wayne County Circuit Court’s
website, www.cmspublic.3rdcc.org. Public records and government documents,
including those available from reliable sources on the Internet, are subject to judicial
notice. See Daniel v. Hagel, 17 F. Supp. 3d 680, 681, n. 1 (E.D. Mich. 2014); United
States ex. rel. Dingle v. BioPort Corp., 270 F. Supp. 2d 968, 972 (W.D. Mich. 2003). A
federal district court is also permitted to take judicial notice of another court’s website.
See e.g. Graham v. Smith, 292 F. Supp. 2d 153, 155, n. 2 (D. Me. 2003).

2
 Under the prison mailbox rule, this Court will assume that petitioner actually filed his
habeas petition on July 23, 2021, the date that it was signed and dated. See Towns v.
U.S., 190 F.3d 468, 469 (6th Cir. 1999).
                                            -2-
 Case 2:21-cv-11820-GCS-DRG ECF No. 4, PageID.26 Filed 08/11/21 Page 3 of 8




(2) petitioner’s right to a speedy trial was violated, (3) the victim set up

petitioner at the direction of the police, and (4) M.C.R. 7.211(c)(6) proof of

motion for remand, MCL 769.34(3)(10), MCL 777.11 et. seq.

                               II. DISCUSSION

      The petition is subject to dismissal because petitioner’s claims have

not been fully exhausted with the state courts.

      A state prisoner who seeks federal habeas relief is first required to

exhaust his available state court remedies before raising a claim in federal

court. 28 U.S.C. § 2254(b) and (c). See Picard v. Connor, 404 U. S. 270,

275-78 (1971). Federal district courts must dismiss mixed habeas petitions

which include both exhausted and unexhausted claims. See Pliler v. Ford,

542 U.S. 225, 230 (2004)(citing Rose v. Lundy, 455 U.S. 509, 510, 522

(1982)). A habeas petitioner has the burden of proving that he has

exhausted his state court remedies. See Rust v. Zent, 17 F.3d 155, 160

(6th Cir. 1994); Sitto v. Bock, 207 F. Supp. 2d 668, 675 (E.D. Mich. 2002).

      Petitioner’s claims have yet to be fully exhausted because there is no

indication that petitioner has appealed the denial of his post-conviction

motion to the Michigan Court of Appeals or to the Michigan Supreme Court.

This Court has reviewed Westlaw and the Michigan Court of Appeals’




                                       -3-
    Case 2:21-cv-11820-GCS-DRG ECF No. 4, PageID.27 Filed 08/11/21 Page 4 of 8




website and there is no indication that petitioner has filed a post-conviction

appeal. 3

        Petitioner has the ability to appeal the denial of his post-conviction

motion to the Michigan appellate courts. See Nasr v. Stegall, 978 F. Supp.

714, 717 (E.D. Mich. 1997). Where a habeas petitioner has an opportunity

under state law to file an appeal following the state trial court’s denial of his

state post-conviction motion, the petitioner has yet to exhaust his state

court remedies. See Cox v. Cardwell, 464 F.2d 639, 644-45 (6th Cir. 1972).

Petitioner would be required to appeal the denial of his post-conviction

motion to the Michigan Court of Appeals and the Michigan Supreme Court

in order to properly exhaust his claims. See e.g. Mohn v. Bock, 208 F.

Supp. 2d 796, 800 (E.D. Mich. 2002). A criminal defendant in Michigan has

six months from the denial of a motion for relief from judgment by the trial

court to file an application for leave to appeal with the Michigan Court of

Appeals. M.C.R. 6.509 (A); M.C.R. 7.205(G)(3). Petitioner’s post-

conviction motions were denied on April 27, 2021. Petitioner has until

October 27, 2021, to file an appeal with the Michigan Court of Appeals.




3See www.1.next.westlaw.com, www.michigan.gov/courts/coa. As mentioned, infra,
public records, including those available from reliable sources on the Internet, are
subject to judicial notice. See Daniel v. Hagel, 17 F. Supp. 3d at 681, n. 1.
                                         -4-
 Case 2:21-cv-11820-GCS-DRG ECF No. 4, PageID.28 Filed 08/11/21 Page 5 of 8




      Although a district court can stay a mixed habeas petition containing

unexhausted claims to allow the petitioner to present his unexhausted

claims to the state court in the first instance, See Rhines v. Weber, 544

U.S. 269 (2005), in this case, a stay of petitioner’s application for a writ of

habeas corpus would be inappropriate, because there are no exceptional

or unusual circumstances present that justify holding the instant petition for

a writ of habeas corpus in abeyance pending the completion of post-

conviction proceedings in the state court, rather than dismissing it without

prejudice. The Michigan Supreme Court denied petitioner’s application for

leave to appeal from his appeal of right on April 29, 2020. However, the

one year statute of limitations under 28 U.S.C. § 2244(d)(1) for filing

habeas petitions did not begin to run on that day. Where a state prisoner

has sought direct review of his conviction in the state’s highest court but

does not file a petition for certiorari with the U.S. Supreme Court, the one

year limitation period for seeking habeas review under 28 U.S.C. §

2244(d)(1) starts running not on the date that the state court entered

judgment against the prisoner, but on the date that the 90 day time period

to seek certiorari with the U.S. Supreme Court expired. See Jimenez v.

Quarterman, 555 U.S. 113, 119 (2009). Petitioner did not seek a writ of

certiorari with the United States Supreme Court, thus, his judgment

                                      -5-
 Case 2:21-cv-11820-GCS-DRG ECF No. 4, PageID.29 Filed 08/11/21 Page 6 of 8




became final, for the purpose of commencing the running of the one year

limitations period, on July 28 2020. See Grayson v. Grayson, 185 F. Supp.

2d 747, 750 (E.D. Mich. 2002).

      Petitioner filed his post-conviction motion for relief from judgment on

June 15, 2020, before the one year limitations period commenced. 28

U.S.C. § 2244(d)(2) expressly provides that the AEDPA’s one year statute

of limitations is tolled during the pendency of any state post-conviction

motion filed by petitioner. Because petitioner has an entire year remaining

under the limitations period, and the entire one year period would be tolled

during the pendency of petitioner’s state post-conviction proceedings,

petitioner would not be prejudiced if his habeas petition was dismissed

without prejudice during the pendency of his motion for post-conviction

relief. Thus, a stay of the proceedings is not necessary or appropriate to

preserve the federal forum for petitioner’s claims. See Schroeder v. Renico,

156 F. Supp. 2d 838, 845-46 (E.D. Mich. 2001).

                               III. Conclusion

      The Court denies the motion to stay the petition. The Court will

summarily dismiss the petition for a writ of habeas corpus without

prejudice. The Court will also deny a certificate of appealability to

petitioner. In order to obtain a certificate of appealability, a prisoner must

                                      -6-
 Case 2:21-cv-11820-GCS-DRG ECF No. 4, PageID.30 Filed 08/11/21 Page 7 of 8




make a substantial showing of the denial of a constitutional right. 28 U.S.C.

§ 2253(c)(2). To demonstrate this denial, the applicant is required to show

that reasonable jurists could debate whether, or agree that, the petition

should have been resolved in a different manner, or that the issues

presented were adequate to deserve encouragement to proceed further.

Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district court

denies a habeas petition on procedural grounds without reaching the

prisoner’s underlying constitutional claims, a certificate of appealability

should issue, and an appeal of the district court’s order may be taken, if the

petitioner shows that jurists of reason would find it debatable whether the

petitioner states a valid claim of the denial of a constitutional right, and that

jurists of reason would find it debatable whether the district court was

correct in its procedural ruling. Id. “The district court must issue or deny a

certificate of appealability when it enters a final order adverse to the

applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. §

2254.

        The Court declines to issue a certificate of appealability, because

“jurists of reason” would not find it debatable whether this Court was correct

to dismiss the petition on exhaustion grounds. See Colbert v. Tambi, 513 F.

Supp. 2d 927, 939 (S.D. Ohio 2007). The Court will also deny petitioner

                                       -7-
 Case 2:21-cv-11820-GCS-DRG ECF No. 4, PageID.31 Filed 08/11/21 Page 8 of 8




leave to appeal in forma pauperis, because the appeal would be frivolous.

Myers v. Straub, 159 F. Supp. 2d 621, 629 (E.D. Mich. 2001).

                                    IV. ORDER

     IT IS ORDERED that:

     (1) the Petition for a Writ of Habeas Corpus (ECF No. 1) is
         SUMMARILY DISMISSED WITHOUT PREJUDICE.

     (2) a Certificate of Appealability is DENIED.

     (3) petitioner will be DENIED leave to appeal in forma pauperis.

Dated: August 11, 2021
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE




                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                 August 11, 2021, by electronic and/or ordinary mail and also
                on Timothy T. Jones #165747, Baraga Maximum Correctional
                     Facility, 13924 Wadaga Road, Baraga, MI 49908.

                                         s/B Sauve
                                        Deputy Clerk




                                          -8-
